REGISTRATION RIGHTS AGREEMENT

                                This Registration Rights Agreement (this
“Agreement”) is made and entered into as of October ___, 2005, by and among
Ortec International, Inc., a Delaware corporation (the “Company”), and the
purchasers listed on Schedule I hereto (the “Purchasers”).

                                This Agreement is being entered into pursuant to
the Common Stock Purchase Agreement, dated as of the date hereof among the
Company and the Purchasers (the “Purchase Agreement”).

                                The Company and the Purchasers hereby agree as
follows:

                 1.            Definitions.

                                Capitalized terms used and not otherwise defined
herein shall have the meanings given such terms in the Purchase Agreement. As
used in this Agreement, the following terms shall have the following meanings:

                                “Affiliate” means, with respect to any Person,
any other Person that directly or indirectly controls or is controlled by or
under common control with such Person. For the purposes of this definition,
“control,” when used with respect to any Person, means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; and the terms of “affiliated,” “controlling” and
“controlled” have meanings correlative to the foregoing.

                                “Board” shall have meaning set forth in Section
3(n).

                                “Business Day” means any day except Saturday,
Sunday and any day which shall be a legal holiday or a day on which banking
institutions in the state of New York generally are authorized or required by
law or other government actions to close.

                                “Closing Date” means the date of the closing of
the initial purchase and sale of the Common Stock and Warrants pursuant to the
Purchase Agreement.

                                “Commission” means the Securities and Exchange
Commission.

                                “Common Stock” means the Company’s Common Stock,
par value $0.001 per share.

                                “Effectiveness Date” means with respect to the
Registration Statement the earlier of the sixtieth (60th) Business Day following
the Filing Date or the date which is within three (3) Business Days of the date
on which the Commission informs the Company that the Commission (i) will not
review the Registration Statement or (ii) that the Company may request the
acceleration of the effectiveness of the Registration Statement.

 

--------------------------------------------------------------------------------

                                “Effectiveness Period” shall have the meaning
set forth in Section 2.

                                “Event” shall have the meaning set forth in
Section 7(e).

                                “Event Date” shall have the meaning set forth in
Section 7(e).

                                “Exchange Act” means the Securities Exchange Act
of 1934, as amended.

                                “Filing Date” means the sixtieth (60th) Business
Day following the Closing Date.

                                “Holder” or “Holders” means the holder or
holders, as the case may be, from time to time of Registrable Securities.

                                “Indemnified Party” shall have the meaning set
forth in Section 5(c).

                                “Indemnifying Party” shall have the meaning set
forth in Section 5(c).

                                “Losses” shall have the meaning set forth in
Section 5(a).

                                “Person” means an individual or a corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
political subdivision thereof) or other entity of any kind.

                                “Proceeding” means an action, claim, suit,
investigation or proceeding (including, without limitation, an investigation or
partial proceeding, such as a deposition), whether commenced or threatened.

                                “Prospectus” means the prospectus included in
the Registration Statement (including, without limitation, a prospectus that
includes any information previously omitted from a prospectus filed as part of
an effective registration statement in reliance upon Rule 430A promulgated under
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference in such Prospectus.

                                “Registrable Securities” means (i) the shares of
Common Stock issued to the Purchasers pursuant to the Purchase Agreement, (ii)
the shares of Common Stock issuable upon conversion of the Company’s Series D
Preferred Stock issued to certain Purchasers pursuant to the Purchase Agreement
and (iii) the shares of Common Stock issuable upon exercise of the Warrants
issued pursuant to the Purchase Agreement.

                                “Registration Statement” means the registration
statements and any additional registration statements contemplated by Section 2,
including (in each case) the Prospectus, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference in
such registration statement.

-2-

--------------------------------------------------------------------------------

                                “Rule 144” means Rule 144 promulgated by the
Commission pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such Rule.

                                “Rule 158” means Rule 158 promulgated by the
Commission pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such Rule.

                                “Rule 415” means Rule 415 promulgated by the
Commission pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the Commission
having substantially the same effect as such Rule.

                                “Securities Act” means the Securities Act of
1933, as amended.

                                “Special Counsel” means Kramer Levin Naftalis &
Frankel LLP, for which the Holders will be reimbursed by the Company pursuant to
Section 4.

                 2.            Shelf Registration.

                                On or prior to the Filing Date, the Company
shall prepare and file with the Commission a “shelf” Registration Statement
covering all Registrable Securities for an offering to be made on a continuous
basis pursuant to Rule 415. The Registration Statement shall be on Form S-2
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-2, in which case such registration shall be on
another appropriate form in accordance with the Securities Act and the rules
promulgated thereunder). The Company shall (i) not permit any securities other
than the Registrable Securities and the securities listed on Schedule II hereto
to be included in the Registration Statement and (ii) use its best efforts to
cause the Registration Statement to be declared effective under the Securities
Act as promptly as possible after the filing thereof, but in any event prior to
the Effectiveness Date, and to keep such Registration Statement continuously
effective under the Securities Act until such date as is the earliest of (x) the
date when all Registrable Securities covered by such Registration Statement have
been sold, (y) the date on which the Registrable Securities may be sold without
any restriction pursuant to Rule 144(k) as determined by the counsel to the
Company pursuant to a written opinion letter, addressed to the Company’s
transfer agent to such effect, or (z) two (2) years following the Effectiveness
Date (the “Effectiveness Period”).

                 3.            Registration Procedures.

                                In connection with the Company’s registration
obligations hereunder, the Company shall:

                                (a)           Prepare and file with the
Commission on or prior to the Filing Date, a Registration Statement on Form S-2
(or if the Company is not then eligible to register for resale the Registrable
Securities on Form S-2 such registration shall be on another appropriate form in
accordance with the Securities Act and the rules promulgated thereunder) in
accordance with the

-3-

--------------------------------------------------------------------------------

method or methods of distribution thereof as specified by the Holders (except if
otherwise directed by the Holders), and cause the Registration Statement to
become effective and remain effective as provided herein; provided, however,
that not less than five (5) Business Days prior to the filing of the
Registration Statement or any related Prospectus or any amendment or supplement
thereto (including any document that would be incorporated therein by
reference), the Company shall (i) furnish to the Special Counsel, copies of all
such documents proposed to be filed, which documents (other than those
incorporated by reference) will be subject to the review of such Special
Counsel, and (ii) cause its officers and directors, counsel and independent
certified public accountants to respond to such inquiries as shall be necessary,
in the reasonable opinion of such Special Counsel, to conduct a reasonable
investigation within the meaning of the Securities Act. The Company shall not
file the Registration Statement or any such Prospectus or any amendments or
supplements thereto to which the Special Counsel shall reasonably object in
writing within three (3) Business Days of their receipt thereof. If the Special
Counsel shall so reasonably object in writing, the Filing Date and Effectiveness
Date shall be extended by the time that the Company and the Special Counsel
shall reasonably need to respond to and/or comply with such objections.

                                (b)           (i) Prepare and file with the
Commission such amendments, including post-effective amendments, to the
Registration Statement as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424 (or any similar
provisions then in force) promulgated under the Securities Act; (iii) respond as
promptly as possible, but in no event later than ten (10) Business Days, to any
comments received from the Commission with respect to the Registration Statement
or any amendment thereto and as promptly as possible provide the Special Counsel
true and complete copies of all correspondence from and to the Commission
relating to the Registration Statement; and (iv) comply in all material respects
with the provisions of the Securities Act and the Exchange Act with respect to
the disposition of all Registrable Securities covered by the Registration
Statement during the applicable period in accordance with the intended methods
of disposition by the Holders thereof set forth in the Registration Statement as
so amended or in such Prospectus as so supplemented.

                                (c)           Notify the Special Counsel as
promptly as possible (and, in the case of (i)(A) below, not less than five (5)
days prior to such filing) and (if requested by any such Person) confirm such
notice in writing no later than one (1) Business Day following the day (i)(A)
when a Prospectus or any Prospectus supplement or post-effective amendment to
the Registration Statement is filed; (B) when the Commission notifies the
Company whether there will be a “review” of such Registration Statement and
whenever the Commission comments in writing on such Registration Statement and
(C) with respect to the Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the Commission or any
other Federal or state governmental authority for amendments or supplements to
the Registration Statement or Prospectus or for additional information; (iii) of
the issuance by the Commission of any stop order suspending the effectiveness of
the Registration

-4-

--------------------------------------------------------------------------------

Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) if at any time any of the representations
and warranties of the Company contained in any agreement contemplated hereby
ceases to be true and correct in all material respects; (v) of the receipt by
the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
Proceeding for such purpose; and (vi) of the occurrence of any event that makes
any statement made in the Registration Statement or Prospectus or any document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires any revisions to the Registration Statement,
Prospectus or other documents so that, in the case of the Registration Statement
or the Prospectus, as the case may be, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

                                (d)           Use its best efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of, (i) any order suspending
the effectiveness of the Registration Statement or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.

                                (e)           If requested by the Special
Counsel or by a majority in interest of the Registrable Securities, (i) promptly
incorporate in a Prospectus supplement or post-effective amendment to the
Registration Statement such information as the Company reasonably agrees should
be included therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
Prospectus supplement or post-effective amendment.

                                (f)            Furnish to the Special Counsel
and upon request to each Holder, without charge, at least one conformed copy of
each Registration Statement and each amendment thereto, including financial
statements and schedules, all documents incorporated or deemed to be
incorporated therein by reference, and all exhibits to the extent requested by
such Person (including those previously furnished or incorporated by reference)
promptly after the filing of such documents with the Commission.

                                (g)           Promptly deliver to the Special
Counsel and each Holder, without charge, as many copies of the Prospectus or
Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such Persons may reasonably request; and the Company
hereby consents to the use of such Prospectus and each amendment or supplement
thereto by each of the selling Holders in connection with the offering and sale
of the Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

                                (h)           Prior to any public offering of
Registrable Securities, use its best efforts to register or qualify or cooperate
with the selling Holders and the Special Counsel in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions within the United States as
any Holder requests in writing, to keep each such

-5-

--------------------------------------------------------------------------------

registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by a Registration Statement; provided, however, that the
Company shall not be required to qualify generally to do business in any
jurisdiction where it is not then so qualified or to take any action that would
subject it to general service of process in any such jurisdiction where it is
not then so subject or subject the Company to any material tax in any such
jurisdiction where it is not then so subject.

                                (i)           Cooperate with the Holders to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold pursuant to a Registration Statement, which
certificates shall be free of all restrictive legends (provided that the
issuance of such unlegended certificates is in compliance with applicable
securities laws), and to enable such Registrable Securities to be in such
denominations and registered in such names as any Holder may request at least
three (3) Business Days prior to any sale of Registrable Securities.

                                (j)            Upon the occurrence of any event
contemplated by Section 3(c)(vi), as promptly as possible, prepare a supplement
or amendment, including a post-effective amendment, to the Registration
Statement or a supplement to the related Prospectus or any document incorporated
or deemed to be incorporated therein by reference, and file any other required
document so that, as thereafter delivered, neither the Registration Statement
nor such Prospectus will contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

                                (k)           Use its best efforts to cause all
Registrable Securities relating to such Registration Statement to be listed or
traded on the OTC Bulletin Board, The Nasdaq SmallCap Market, or any other
securities exchange, quotation system or market, if any, on which similar
securities issued by the Company are then listed as and when required pursuant
to the Purchase Agreement.

                                (l)            Comply in all material respects
with all applicable rules and regulations of the Commission and make generally
available to its security holders earning statements satisfying the provisions
of Section 11(a) of the Securities Act and Rule 158 not later than 45 days after
the end of any 12-month period (or 90 days after the end of any 12-month period
if such period is a fiscal year) commencing on the first day of the first fiscal
quarter of the Company after the effective date of the Registration Statement,
which statement shall conform to the requirements of Rule 158.

                                (m)          The Company may require each
selling Holder to furnish to the Company information regarding such Holder and
the distribution of such Registrable Securities as is required by law to be
disclosed in the Registration Statement, and the Company may exclude from such
registration the Registrable Securities of any such Holder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

                                If the Registration Statement refers to any
Holder by name or otherwise as the holder of any securities of the Company, then
such Holder shall have the right to require (if such

-6-

--------------------------------------------------------------------------------

reference to such Holder by name or otherwise is not required by the Securities
Act or any similar federal statute then in force) the deletion of the reference
to such Holder in any amendment or supplement to the Registration Statement
filed or prepared subsequent to the time that such reference ceases to be
required.

                                Each Holder covenants and agrees that (i) it
will not sell any Registrable Securities under the Registration Statement until
it has received copies of the Prospectus as then amended or supplemented as
contemplated in Section 3(g) and notice from the Company that such Registration
Statement and any post-effective amendments thereto have become effective as
contemplated by Section 3(c) and (ii) it and its officers, directors or
Affiliates, if any, will comply with the prospectus delivery requirements of the
Securities Act as applicable to them in connection with sales of Registrable
Securities pursuant to the Registration Statement.

                                Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c)(ii), 3(c)(iii),
3(c)(v), 3(c)(vi) or 3(n), such Holder will forthwith discontinue disposition of
such Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement contemplated by Section 3(j), or until it is advised in writing by the
Company that the use of the applicable Prospectus may be resumed, and, in either
case, has received copies of any additional or supplemental filings that are
incorporated or deemed to be incorporated by reference in such Prospectus or
Registration Statement.

                                (n)           If (i) there is material
non-public information regarding the Company which the Company’s Board of
Directors (the “Board”) reasonably determines not to be in the Company’s best
interest to disclose and which the Company is not otherwise required to
disclose, or (ii) there is a significant business opportunity (including, but
not limited to, the acquisition or disposition of assets (other than in the
ordinary course of business) or any merger, consolidation, tender offer or other
similar transaction) available to the Company which the Board reasonably
determines not to be in the Company’s best interest to disclose, then the
Company may postpone or suspend filing or effectiveness of a registration
statement for a period not to exceed twenty (20) consecutive days, provided that
the Company may not postpone or suspend its obligation under this Section 3(n)
for more than forty-five (45) days in the aggregate during any twelve (12) month
period; provided, however, that no such postponement or suspension shall be
permitted for consecutive twenty (20) day periods, arising out of the same set
of facts, circumstances or transactions.

     4.                        Registration Expenses.

                                All fees and expenses incident to the
performance of or compliance with this Agreement by the Company, except as and
to the extent specified in Section 4, shall be borne by the Company whether or
not the Registration Statement is filed or becomes effective and whether or not
any Registrable Securities are sold pursuant to the Registration Statement. The
fees and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with The
Nasdaq SmallCap Market and each other securities

-7-

--------------------------------------------------------------------------------

exchange or market on which Registrable Securities are required hereunder to be
listed, (B) with respect to filings required to be made with the National
Association of Securities Dealers, Inc. and the NASD Regulation, Inc. and (C) in
compliance with state securities or Blue Sky laws (including, without
limitation, fees and disbursements of counsel for the Holders in connection with
Blue Sky qualifications of the Registrable Securities and determination of the
eligilibility of the Registrable Securities for investment under the laws of
such jurisdictions as the Holders of a majority of Registrable Securities may
designate)), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of photocopying
prospectuses if the photocopying of prospectuses is requested by any Holder),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement, including, without limitation, the Company’s
independent public accountants (including the expenses of any comfort letters,
if needed, or costs associated with the delivery by independent public
accountants of such needed comfort letter or comfort letters). In addition, the
Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit, the fees and expenses incurred in connection with the listing
of the Registrable Securities on any securities exchange as required hereunder.

     5.                        Indemnification.

                                (a)           Indemnification by the Company.
 The Company shall, notwithstanding any termination of this Agreement, indemnify
and hold harmless each Holder, the officers, directors, agents, brokers
(including brokers who offer and sell Registrable Securities as principal as a
result of a pledge or any failure to perform under a margin call of Common
Stock), investment advisors and employees of each of them, each Person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, costs of preparation and
attorneys’ fees) and expenses (collectively, “Losses”), as incurred, arising out
of or relating to any untrue or alleged untrue statement of a material fact
contained in the Registration Statement, any Prospectus or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in the light of the circumstances under which they were
made) not misleading, except to the extent, but only to the extent, that such
untrue statements or omissions are based solely upon information regarding such
Holder or such other Indemnified Party furnished in writing to the Company by
such Holder expressly for use therein, which information was reasonably relied
on by the Company for use therein or to the extent that such information relates
to such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or such form of
Prospectus or in

-8-

--------------------------------------------------------------------------------

any amendment or supplement thereto. The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.

                                (b)           Indemnification by Holders.  Each
Holder shall, severally and not jointly, indemnify and hold harmless the
Company, the directors, officers, agents and employees, each Person who controls
the Company (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act), and the directors, officers, agents or employees of
such controlling Persons, to the fullest extent permitted by applicable law,
from and against all Losses (as determined by a court of competent jurisdiction
in a final judgment not subject to appeal or review), as incurred, arising
solely out of or based solely upon any untrue statement of a material fact
contained in the Registration Statement, any Prospectus, or any form of
prospectus, or arising solely out of or based solely upon any omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus or form of prospectus or supplement
thereto, in the light of the circumstances under which they were made) not
misleading, to the extent, but only to the extent, that such untrue statement or
omission is contained in any information so furnished in writing by such Holder
to the Company specifically for inclusion in the Registration Statement or such
Prospectus and that such information was reasonably relied upon by the Company
for use in the Registration Statement, such Prospectus or such form of
prospectus or to the extent that such information relates to such Holder or such
Holder’s proposed method of distribution of Registrable Securities and was
reviewed and expressly approved in writing by such Holder expressly for use in
the Registration Statement, such Prospectus or such form of Prospectus.
Notwithstanding anything to the contrary contained herein, the Holders shall be
liable under this Section 5(b) for only that amount as does not exceed the
lesser of (i) the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation and (ii) the aggregate purchase price paid by the Holder for the
Shares pursuant to the Purchase Agreement.

                                (c)           Conduct of Indemnification
Proceedings.  If any Proceeding shall be brought or asserted against any Person
entitled to indemnity hereunder (an “Indemnified Party”), such Indemnified Party
promptly shall notify the Person from whom indemnity is sought (the
“Indemnifying Party) in writing, and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

                                An Indemnified Party shall have the right to
employ separate counsel in any such Proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties unless: (1) the Indemnifying Party has agreed
in writing to pay such fees and expenses; or (2) the Indemnifying Party shall
have failed promptly to assume the defense of such Proceeding and to employ
counsel reasonably satisfactory to such Indemnified Party in any such
Proceeding; or (3) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the

-9-

--------------------------------------------------------------------------------

Indemnifying Party, and such Indemnified Party shall have been advised by
counsel (which shall be reasonably acceptable to the Indemnifying Party) that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel, reasonably acceptable to the Indemnifying Party, at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld or delayed. No Indemnifying Party
shall, without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

                     All fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within ten (10) Business Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).

                                (d)           Contribution.  If a claim for
indemnification under Section 5(a) or 5(b) is unavailable to an Indemnified
Party because of a failure or refusal of a governmental authority to enforce
such indemnification in accordance with its terms (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

                     The parties hereto agree that it would not be just and
equitable if contribution pursuant to this Section 5(d) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in the immediately

-10-

--------------------------------------------------------------------------------

preceding paragraph.  No Person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

                     The indemnity and contribution agreements contained in this
Section are in addition to any liability that the Indemnifying Parties may have
to the Indemnified Parties

                6.             Rule 144.

                     As long as any Holder owns any Registrable Securities or
Warrants, the Company covenants to timely file (or obtain extensions in respect
thereof and file within the applicable grace period) all reports required to be
filed by the Company after the date hereof pursuant to Section 13(a) or 15(d) of
the Exchange Act and, at the Holder’s request, to promptly furnish the Holders
with true and complete copies of all such filings. As long as any Holder owns
Registrable Securities or Warrants, if the Company is not required to file
reports pursuant to Section 13(a) or 15(d) of the Exchange Act, it will prepare
and furnish to the Holder, at the Holder’s request, and make publicly available
in accordance with Rule 144(c) promulgated under the Securities Act annual and
quarterly financial statements, together with a discussion and analysis of such
financial statements in form and substance substantially similar to those that
would otherwise be required to be included in reports required by Section 13(a)
or 15(d) of the Exchange Act, as well as any other information required thereby,
in the time period that such filings would have been required to have been made
under the Exchange Act. The Company further covenants that it will take such
further action as any Holder may reasonably request, all to the extent required
from time to time to enable such Person to sell the Shares and Warrant Shares
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act, including
providing any legal opinions relating to such sale pursuant to Rule 144. Upon
the request of any Holder, the Company shall deliver to such Holder a written
certification of a duly authorized officer as to whether it has complied with
such requirements.

                7.             Miscellaneous.

                                (a)           Remedies.  In the event of a
breach by the Company or by a Holder, of any of their obligations under this
Agreement, each Holder or the Company, as the case may be, in addition to being
entitled to exercise all rights granted by law and under this Agreement,
including recovery of damages, will be entitled to specific performance of its
rights under this Agreement. The Company and each Holder agree that monetary
damages would not provide adequate compensation for any losses incurred by
reason of a breach by it of any of the provisions of this Agreement and hereby
further agrees that, in the event of any action for specific performance in
respect of such breach, it shall waive the defense that a remedy at law would be
adequate.

                                (b)           No Inconsistent Agreements.
 Neither the Company nor any of its subsidiaries has, as of the date hereof
entered into and currently in effect, nor shall the Company or any of its
subsidiaries, on or after the date of this Agreement, enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders in this

-11-

--------------------------------------------------------------------------------

Agreement or otherwise conflicts with the provisions hereof. Except as disclosed
in Section 2.1(c) of the Purchase Agreement, neither the Company nor any of its
subsidiaries has previously entered into any agreement currently in effect
granting any registration rights with respect to any of its securities to any
Person. Without limiting the generality of the foregoing, without the written
consent of the Holders of a majority of the then outstanding Registrable
Securities, the Company shall not grant to any Person the right to request the
Company to register any securities of the Company under the Securities Act
unless the rights so granted are subject in all respects to the prior rights in
full of the Holders set forth herein, and are not otherwise in conflict with the
provisions of this Agreement.

                                (c)           No Piggyback on Registrations.
 Neither the Company nor any of its security holders (other than the Holders in
such capacity pursuant hereto or as disclosed in Section 2.1(c) of the Purchase
Agreement or Schedule II hereto) may include securities of the Company in the
Registration Statement and the Company shall not after the date hereof enter
into any agreement providing such right to any of its securityholders, unless
the rights so granted are subject in all respects to the prior rights in full of
the Holders set forth herein, and are not otherwise in conflict with the
provisions of this Agreement.

                                (d)           Piggy-Back Registrations.  If at
any time when there is not an effective Registration Statement covering (i) the
Shares or (ii) Warrant Shares, the Company shall determine to prepare and file
with the Commission a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans, the Company shall send to each holder of Registrable Securities
written notice of such determination and, if within thirty (30) days after
receipt of such notice, any such holder shall so request in writing, (which
request shall specify the Registrable Securities intended to be disposed of by
the Purchasers), the Company will cause the registration under the Securities
Act of all Registrable Securities which the Company has been so requested to
register by the holder, to the extent requisite to permit the disposition of the
Registrable Securities so to be registered, provided that if at any time after
giving written notice of its intention to register any securities and prior to
the effective date of the registration statement filed in connection with such
registration, the Company shall determine for any reason not to register or to
delay registration of such securities, the Company may, at its election, give
written notice of such determination to such holder and, thereupon, (i) in the
case of a determination not to register, shall be relieved of its obligation to
register any Registrable Securities in connection with such registration (but
not from its obligation to pay expenses in accordance with Section 4 hereof),
and (ii) in the case of a determination to delay registering, shall be permitted
to delay registering any Registrable Securities being registered pursuant to
this Section 7(d) for the same period as the delay in registering such other
securities. The Company shall include in such registration statement all or any
part of such Registrable Securities such holder requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 7(d) that are eligible for sale
pursuant to Rule 144(k) of the Securities Act. In the case of an underwritten
public offering, if the managing underwriter(s) or underwriter(s) should
reasonably object to the inclusion of the Registrable Securities in such

-12-

--------------------------------------------------------------------------------

registration statement, then if the Company after consultation with the managing
underwriter should reasonably determine that the inclusion of such Registrable
Securities, would materially adversely affect the offering contemplated in such
registration statement, and based on such determination recommends inclusion in
such registration statement of fewer or none of the Registrable Securities of
the Holders, then (x) the number of Registrable Securities of the Holders
included in such registration statement shall be reduced pro-rata among such
Holders (based upon the number of Registrable Securities requested to be
included in the registration), if the Company after consultation with the
underwriter(s) recommends the inclusion of fewer Registrable Securities, or (y)
none of the Registrable Securities of the Holders shall be included in such
registration statement, if the Company after consultation with the
underwriter(s) recommends the inclusion of none of such Registrable Securities;
provided, however, that if Securities are being offered for the account of other
persons or entities as well as the Company, such reduction shall not represent a
greater fraction of the number of Registrable Securities intended to be offered
by the Holders than the fraction of similar reductions imposed on such other
persons or entities (other than the Company).

                                (e)           Failure to File Registration
Statement and Other Events.  The Company and the Holders agree that the Holders
will suffer damages if the Registration Statement is not filed on or prior to
the Filing Date and not declared effective by the Commission on or prior to the
Effectiveness Date and maintained in the manner contemplated herein during the
Effectiveness Period or if certain other events occur. The Company and the
Holders further agree that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, if (A) the Registration Statement is
not filed on or prior to the Filing Date or is not declared effective by the
Commission on or prior to the thirtieth (30th) Business Day following
the Effectiveness Date, or (B) the Company fails to file with the Commission a
request for acceleration in accordance with Rule 461 promulgated under the
Securities Act within three (3) Business Days of the date that the Company is
notified (orally or in writing, whichever is earlier) by the Commission that a
Registration Statement will not be “reviewed,” or not subject to further review,
or (C) the Registration Statement is filed with and declared effective by the
Commission but thereafter ceases to be effective as to all Registrable
Securities at any time prior to the expiration of the Effectiveness Period,
without being succeeded immediately by a subsequent Registration Statement filed
with and declared effective by the Commission, or (D) trading in the Common
Stock shall be suspended or if the Common Stock is delisted from the OTC
Bulletin Board (or other principal exchange on which the Common Stock is traded)
for any reason for more than three (3) Business Days in the aggregate, or (E)
the Company breaches in a material respect any covenant or other material term
or condition to this Agreement, the Purchase Agreement (other than a
representation or warranty contained therein) or any other agreement, document,
certificate or other instrument delivered in connection with the transactions
contemplated hereby and thereby, and such breach continues for a period of
thirty (30) days after written notice thereof to the Company, or (F) the Company
has breached Section 3(n) (any such failure or breach being referred to as an
“Event,” and for purposes of clauses (A) and (D) the date on which such Event
occurs, or for purposes of clause (B) the date on which such three (3) Business
Day period is exceeded, or for purposes of clause (C) after more than fifteen
(15) Business Days, or for purposes of clause (D) the date on which such three
(3) Business Day period is exceeded, or for clause (E) the date on which such
thirty (30) day period is exceeded, or for clause (F) the date the Company has
breached Section 3(n) hereof, being referred to as

-13-

--------------------------------------------------------------------------------

“Event Date”), the Company shall pay an amount in cash as liquidated damages to
each Holder equal to one-point-five percent (1.5%) for the first calendar month
and one percent (1%) per calendar month thereafter or portion thereof of the
Holder’s initial investment in the Shares issued pursuant to the Purchase
Agreement from the Event Date until the earlier of (x) the date when the
applicable Event has been cured, or (y) when the Effectiveness Period ends,
which shall be pro rated for such periods less than thirty (30) days (the
“Periodic Amount”). Payments to be made pursuant to this Section 7(e) shall be
due and payable immediately upon demand at the option of the Holders in cash.
The parties agree that the Periodic Amount represents a reasonable estimate on
the part of the parties, as of the date of this Agreement, of the amount of
damages that may be incurred by the Holders if the Registration Statement is not
filed on or prior to the Filing Date or has not been declared effective by the
Commission on or prior to the Effectiveness Date and maintained in the manner
contemplated herein during the Effectiveness Period or if any other Event as
described herein has occurred.

                                (f)            Amendments and Waivers.  The
provisions of this Agreement, including the provisions of this sentence, may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, unless the same shall be in writing and
signed by the Company and the Holders of a majority of the Registrable
Securities then outstanding and held by the Holders.

                                (g)           Notices.  Any and all notices or
other communications or deliveries required or permitted to be provided
hereunder shall be in writing and shall be deemed given and effective on the
earlier of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile telephone number specified for notice
prior to 5:00 p.m., New York City time, on a Business Day, (ii) the Business Day
after the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified for notice later than 5:00
p.m., New York City time, on any date and earlier than 11:59 p.m., New York City
time, on such date, (iii) the Business Day following the date of mailing, if
sent by nationally recognized overnight courier service or (iv) actual receipt
by the party to whom such notice is required to be given. The addresses for such
communications shall be with respect to each Holder at its address set forth
under its name on Schedule 1 attached hereto, or with respect to the Company,
addressed to:

                                                                Ortec
International, Inc.
                                                                3960 Broadway
                                                                New York, NY
10032
                                                                Attention: Chief
Financial Officer
                                                                Tel. No.: (212)
740-6999
                                                                Fax No.:  (212)
740-2570

or to such other address or addresses or facsimile number or numbers as any such
party may most recently have designated in writing to the other parties hereto
by such notice. Copies of notices to the Company shall be sent to Feder,
Kaszovitz, Issacson, Weber, Scala & Bass, 750 Lexington Ave., New York, New York
10022, Attention: Gabriel Kaszovitz, Esq., Tel. No.: (212) 888-8200, Fax No.:
(212) 888-7776.

-14-

--------------------------------------------------------------------------------

                                (h)           Successors and Assigns.  This
Agreement shall be binding upon and inure to the benefit of the parties and
their successors and permitted assigns and shall inure to the benefit of each
Holder and its successors and assigns. The Company may not assign this Agreement
or any of its rights or obligations hereunder without the prior written consent
of each Holder. Each Purchaser may assign its rights hereunder in the manner and
to the Persons as permitted under the Purchase Agreement.

                                (i)            Assignment of Registration
Rights.  The rights of each Holder hereunder, including the right to have the
Company register for resale Registrable Securities in accordance with the terms
of this Agreement, shall be automatically assignable by each Holder to any
Affiliate of such Holder or any other Holder or Affiliate of any other Holder of
all or a portion of the Registrable Securities if: (i) the Holder agrees in
writing with the transferee or assignee to assign such rights, and a copy of
such agreement is furnished to the Company within a reasonable time after such
assignment, (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee, and (b) the securities with respect to which such
registration rights are being transferred or assigned, (iii) following such
transfer or assignment the further disposition of such securities by the
transferee or assignees is restricted under the Securities Act and applicable
state securities laws, (iv) at or before the time the Company receives the
written notice contemplated by clause (ii) of this Section, the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
of this Agreement, (v) such transfer shall have been made in accordance with the
applicable requirements of the Purchase Agreement, and (vi) at least 100,000
shares of Registrable Securities (appropriately adjusted for any stock dividend,
split or combination of the Common Stock) are being transferred to such
transferee or assignee in connection with such assignment of rights. In
addition, each Holder shall have the right to assign its rights hereunder to any
other Person with the prior written consent of the Company, which consent shall
not be unreasonably withheld. The rights to assignment shall apply to the
Holders (and to subsequent) successors and assigns.

                                (j)            Counterparts.  This Agreement may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original and, all of which taken together shall constitute
one and the same Agreement. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid binding obligation
of the party executing (or on whose behalf such signature is executed) the same
with the same force and effect as if such facsimile signature were the original
thereof.

                                (k)           Governing Law.  This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of New York, without giving effect to any of the conflicts of law
principles which would result in the application of the substantive law of
another jurisdiction. This Agreement shall not be interpreted or construed with
any presumption against the party causing this Agreement to be drafted.

                                (l)            Cumulative Remedies.  The
remedies provided herein are cumulative and not exclusive of any remedies
provided by law.

-15-

--------------------------------------------------------------------------------

                                (m)          Severability.  If any term,
provision, covenant or restriction of this Agreement is held to be invalid,
illegal, void or unenforceable in any respect, the remainder of the terms,
provisions, covenants and restrictions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
the parties hereto shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

                                (n)           Headings.  The headings herein are
for convenience only, do not constitute a part of this Agreement and shall not
be deemed to limit or affect any of the provisions hereof.

                                (o)           Shares Held by the Company and its
Affiliates.  Whenever the consent or approval of Holders of a specified
percentage of Registrable Securities is required hereunder, Registrable
Securities held by the Company or its Affiliates (other than any Holder or
transferees or successors or assigns thereof if such Holder is deemed to be an
Affiliate solely by reason of its holdings of such Registrable Securities) shall
not be counted in determining whether such consent or approval was given by the
Holders of such required percentage.

                                (p)           Termination.  This Agreement shall
terminate on the date when all remaining Registrable Securities may be sold
without restriction pursuant to paragraph (k) of Rule 144.

                                (q)           Independent Nature of Purchasers.
 The Company acknowledges that the obligations of each Purchaser under the
Transaction Documents are several and not joint with the obligations of any
other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under the Transaction
Documents. The Company acknowledges that the decision of each Purchaser to
purchase securities pursuant to the Purchase Agreement has been made by such
Purchaser independently of any other purchase and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its Subsidiaries
which may have made or given by any other Purchaser or by any agent or employee
of any other Purchaser, and no Purchaser or any of its agents or employees shall
have any liability to any Purchaser (or any other person) relating to or arising
from any such information, materials, statements or opinions. The Company
acknowledges that nothing contained herein, or in any Transaction Document, and
no action taken by any Purchaser pursuant hereto or thereto (including, but not
limited to, the (i) inclusion of a Purchaser in the Registration Statement and
(ii) review by, and consent to, such Registration Statement by a Purchaser)
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
Company acknowledges that each Purchaser shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Purchaser to be joined as an additional

-16-

--------------------------------------------------------------------------------

party in any proceeding for such purpose. The Company acknowledges that for
reasons of administrative convenience only, the Transaction Documents have been
prepared by counsel for one of the Purchasers and such counsel does not
represent all of the Purchasers but only such Purchaser and the other Purchasers
have retained their own individual counsel with respect to the transactions
contemplated hereby. The Company acknowledges that it has elected to provide all
Purchasers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by the
Purchasers. The Company acknowledges that such procedure with respect to the
Transaction Documents in no way creates a presumption that the Purchasers are in
any way acting in concert or as a group with respect to the Transaction
Documents or the transactions contemplated hereby or thereby.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-17-

--------------------------------------------------------------------------------

                IN WITNESS WHEREOF, the parties hereto have caused this
Registration Rights Agreement to be duly executed by their respective authorized
persons as of the date first indicated above.

  ORTEC INTERNATIONAL, INC.               By: __________________________________
    Name: Alan W. Schoenbart     Title:   Chief Financial Officer              
PURCHASER               By: __________________________________     Name:     
Title:

-18-

--------------------------------------------------------------------------------

  Schedule I   Purchasers

-19-

--------------------------------------------------------------------------------

Schedule II
Other Securities Permitted to be Included in the Registration Statement

1. All of the shares of Common Stock registered on the Company’s registration
statement which was declared effective May 19, 2005.   2. Shares of Common Stock
issuable upon the exercise of warrants issued to the placement agent in
connection with the transactions contemplated by the Purchase Agreement and in
the private placement which closed on January 5, 2005.   3. An aggregate of
2,575,000 shares of Common Stock issuable to Cambrex Bio Sciences of
Walkersville, Inc. (“Cambrex”) and upon exercise of warrants issuable to
Cambrex.     4. 50,000 shares of Commons Stock issuable to Elite Financial LLC.

    5. 1,800,000 restricted shares of Common Stock issued and issuable to
executive officers and key employees of the Company which are not registered on
the Commission’s Form S-8.   6. Shares of Common Stock issuable to the holders
of promissory notes aggregating $3,486,000 principal amount which are to be
converted to shares of Common Stock upon consummation of the transaction
contemplated by the Purchase Agreement.   7. Shares of Common Stock issuable
upon exercise of the Series F Warrants which are to be issued to the holders of
promissory notes in the aggregate face amount of $3,486,000 upon consummation of
the transaction contemplated by the Purchase Agreement.   8. Up to [500,000]
shares of Common Stock issued, or issuable upon the exercise of warrants and
options that may be granted, which constitute “Permitted Issuances” pursuant to
clause (v) of the definition of “Permitted Issuances” in the Warrant issued
pursuant to the Purchase Agreement.   9. Shares of Common Stock issued, or
issuable upon the exercise of warrants and options that may be granted, or upon
conversion of Common Stock Equivalents (as that term is defined in the Warrant
issued pursuant to the Purchase Agreement) that may be issued, which constitute
“Permitted Issuances” as defined in Section 9 of the Warrant issued pursuant to
the Purchase Agreement, other than shares of Common Stock issued or issuable
which fall within clause (v) of such definition of “Permitted Issuances”.

-20-

--------------------------------------------------------------------------------